Citation Nr: 0638996	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  97-07 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for schizophrenia and 
memory loss.

2.  Entitlement to service connection for nausea and 
vomiting.

3.  Entitlement to service connection for leg tremors. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel



INTRODUCTION

The veteran had active duty service from November 1988 to 
November 1991.  He served in combat in Southwest Asia during 
the Persian Gulf War and received the Combat Infantryman 
Badge, among other awards.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In March 2004, the Board remanded the veteran's appeal for 
additional evidentiary development.

The March 2004 remand referred the issues of entitlement to 
service connection for gum and gastrointestinal disorders, to 
include due to an undiagnosed illness; as well as the issue 
of entitlement to a permanent and total disability evaluation 
for pension purposes to the RO for appropriate action.  To 
date, however, the RO has failed to develop or adjudicate the 
veteran's claims as to these issues.  Accordingly, they are 
once again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The record reflects that multiple VA examinations were 
scheduled in May 2002, August 2005 and January 2006, and the 
veteran failed to appear for any examination.

2.  In a February 2006 supplemental statement of the case 
(SSOC), the Appeals Management Center (AMC) informed the 
veteran that he had failed to appear for VA examinations and 
provided him with 60 days to respond.

3.  There is no evidence of record of "good cause" which 
would excuse the veteran's failure to report for the 
scheduled examinations. 


CONCLUSION OF LAW

The claims of entitlement to service connection for 
schizophrenia and memory loss, nausea and vomiting, and leg 
tremors, are denied due to failure to report, without good 
cause, for VA compensation examinations.  38 C.F.R. 
§ 3.655(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Statutory Duty to Assist the Veteran

Under 38 U.S.C.A. § 5102 (West 2002 and Supp. 2005), VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 
38 U.S.C.A. § 5103 (a) (West 2002), VA has a duty to notify 
the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a 
current disability, the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A (West 2002).

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May 2001 and March 
2004 correspondence fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  Thereafter, 
the claims were readjudicated in the February 2006 SSOC.  The 
failure to provide notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disabilities on appeal is harmless because the claims are 
denied as a matter of law and any questions as to these 
points are moot.

Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, the Board finds that any defect with respect to the 
timing of the notice required was harmless error.  The rating 
decision on appeal, from December 1996, predates by several 
years the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  Although notice was 
not completely provided to the appellant until after the 
initial adjudication he was not prejudiced.  The content of 
the May 2001 and March 2004 notices provided to the 
appellant, taken together, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) (2006) regarding VA's duty to notify.  The veteran 
was thereafter afforded every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  As noted above, the claims were thereafter 
readjudicated in February 2006.  Hence, the actions taken by 
VA cured the error in the timing of notice.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims before adjudication.  For these reasons, it is not 
prejudicial to the appellant for the Board to decide this 
appeal.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its statutory duties to assist the appellant in the 
prosecution of his claims.  To the extent that VA has failed 
to fulfill any duty to notify and assist the veteran, that 
error is harmless since there is no evidence the error 
reasonably affects the fairness of the adjudication.  ATD 
Corp. v. Lydall, Inc. 159 F.3d 534, 549 (Fed. Cir. 1998).

The Claims

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b).  When an 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for an increased rating, 
however, the claim shall be denied.  Id.; see also 38 C.F.R. 
§ 3.160(b) (2006) (defining "original claim" as an initial 
formal application on a form prescribed by the Secretary).  

In this case, the appellant filed an original claim for 
service connection in November 1991.  38 C.F.R. § 3.160.  
Hence, the veteran's claims for service connection for 
schizophrenia and memory loss, nausea and vomiting, and leg 
tremors, are "other original claims."  See id.

In March 2004, the Board remanded these claims for additional 
development and adjudicative action, to include having the 
veteran undergo VA examinations to determine the etiology of 
the claimed disorders.

The record reflects that the Winston-Salem, North Carolina, 
VA Medical Center scheduled the veteran for examinations in 
August 2005 and January 2006.  Multiple notations in the 
record indicate that the veteran failed to appear for either 
his August 2005 or January 2006 VA examinations.

In the February 2006 SSOC, the veteran was informed that he 
had failed to appear for the August 2005 or January 2006 
examinations.  He was provided with 60 days to submit comment 
on that finding.  The record does not reflect that the 
February 2006 notice of his failure to appear was returned as 
undeliverable, and thus the veteran is presumed to have 
received it.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by VA)).  

The Board has reviewed the evidence of record and finds that 
based upon the application of 38 C.F.R. § 3.655(b), the 
veteran's claims for service connection for schizophrenia and 
memory loss, nausea and vomiting, and leg tremors, must be 
denied.  After the veteran failed to report for either the 
August 2005 or the January 2006 examination, he was informed 
in the February 2006 SSOC of his failure to report for his 
scheduled examinations.  He was provided with 60 days to 
submit comment on that finding.  During that 60-day period, 
he did not submit any evidence or argument as to his reason 
for not reporting for the examination; nor did he ask that 
the examination be rescheduled.  Thus, the Board finds that 
the veteran has not timely submitted any evidence of "good 
cause" for his failure to report for the August 2005 or 
January 2006 examinations.  See 38 C.F.R. § 3.655(b).

In October 2006, well after the 60-day time period had 
expired, however, the representative stated in writing that 
the veteran had not received timely notice of his scheduled 
VA examinations because these notices had instead been sent 
to the wrong address.  The representative submitted an 
address location where, it was averred, the claimant had in 
fact been receiving postal mail.  The evidence of record, 
though, shows that VA sent letters to both addresses in an 
effort to notify the veteran about his scheduled 
examinations.  This is notwithstanding the fact that there is 
no evidence of a report of a change of address that would 
have warranted use of any address.  38 C.F.R. § 3.1(q) 
(2006).

As stated above, when a veteran is seeking benefits for "any 
other original claim" and fails to appear for the 
examinations, without good cause, the claims will be denied.  
Id.  If the veteran chooses to not show for an examination, 
while at the same time pursuing a claim for VA benefits, that 
is his choice, and he must bear any adverse consequences of 
such action.  Id.  VA has taken concerted efforts to assist 
the veteran in the development and adjudication of his 
claims.  For the reasons stated above, the Board finds that 
further action without response or assistance from the 
veteran constitutes a waste of limited government resources.  
Cf., Grivois v. Brown, 6 Vet. App. 136, 139 (1994).

Accordingly, the claims for service connection for 
schizophrenia and memory loss, nausea and vomiting, and leg 
tremors, are denied pursuant to 38 C.F.R. § 3.655(b).





ORDER

Entitlement to service connection for schizophrenia and 
memory loss is denied.

Entitlement to service connection for nausea and vomiting is 
denied.

Entitlement to service connection for leg tremors is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


